Citation Nr: 0518781	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  99-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) with major depression.

2.  Entitlement to a rating in excess of 60 percent for 
residuals of a back injury with degenerative disc disease 
(DDD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the evaluation of the veteran's 
back disability from 20 percent to 40 percent from February 
1997.  In addition, service connection was granted for PTSD 
with major depression and a 30 percent rating was assigned 
from January 1998.

By rating action in August 2001 the rating for the back 
disorder was increased from 40 percent to 60 percent 
disabling from February 1997, and the rating for PTSD was 
increased from 30 percent to 70 percent from January 1998.  
By a decision October 2002, the RO determined that the 
veteran was totally disabled due to his service-connected 
disorders from the day after he stopped working in May 2002.

The veteran subsequently relocated to Arkansas and 
jurisdiction has been transferred to the No. Little Rock, 
Arkansas RO.

The veteran was scheduled to attend a hearing before a Member 
of the Board in June 2003.  He thereafter withdrew his 
request for a hearing. 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R 3.159(c)(4). 

In regard to the PTSD disability rating, the Board notes the 
veteran was last examined by VA for disability evaluation 
purposes in June 1998.  The veteran testified in May 2001 
that his symptoms had worsened. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two-
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  In this case there are extensive VA treatment 
records for PTSD, including an outpatient treatment 
evaluation in May 2002, shortly after the termination of a 
16-month period of employment.  No subsequent treatment 
records are of record regarding PTSD.  As the Board is 
remanding this case for a VA mental disorders examination, 
all outstanding and recent VA and private treatment records 
should also be obtained.

The veteran's service-connected back disorder is currently 
evaluated as 60 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome (IVDS).  Effective September 23, 2002, VA revised 
the rating criteria for evaluating IVDS.  See 67 Fed. Reg. 
54345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Also, effective September 26, 
2003, VA revised the rating schedule for evaluation of that 
portion of the musculoskeletal system that addresses 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  When the legal authority governing 
entitlement to any benefit sought on appeal is revised during 
the pendency of the appeal, the general rule is that the 
revised version applies as of the effective date of the 
change.  In this case, the veteran and his representative 
have received notice of the September 23, 2002 revised 
criteria (via the December 2002 SOC).  However, the veteran 
has not been notified of the September 26, 2003 revisions to 
the spinal rating code.  In addition he has not undergone any 
VA examination intended to address the September 2002 
revisions to the criteria for IVDS or the September 2003 
revised rating criteria for disabilities of the spine.  The 
veteran last underwent VA examinations in July 2002, but this 
was a neurological examination only.  He was last given an 
orthopedic examination in June 1998, over seven years ago.  
In view of the age of the VA examinations and VA's duty to 
assist him, the Board finds that new examinations are 
warranted. 

Further, the RO should give the veteran another opportunity 
to present information and/or evidence pertinent to the 
claims on appeal.  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.   

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following actions:

1.  The veteran should be contacted and 
requested to identify any sources of 
treatment for his service-connected PTSD 
and back disorder.  Any outstanding 
records identified by the veteran should 
be obtained and associated with the 
claims file.

2.  The RO should obtain from the North 
Texas VA Health Care System as well as 
the Little Rock Arkansas VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's mental and back disabilities 
since January 2000.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should review the claims 
file.  All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the examiner to assess the level of 
impairment), should be conducted in order 
to identify and describe the 
symptomatology attributable to his mental 
disorders.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner must also 
comment on the extent to which his mental 
disorder affects occupational and social 
functioning.  A multi-axial assessment 
should be provided, and a thorough 
discussion of Axis V (GAF score), with an 
explanation of the numeric score 
assigned, should be included.

4.  The RO should arrange for the veteran 
to undergo neurological and orthopedic 
examinations to evaluated his service-
connected back disability.  The claims 
file must be made available to each 
physician designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

5.  After completing the above, the RO 
should again address the veteran's claims 
for increased evaluations.  If the 
decision is not to his satisfaction, he 
must be provided with a supplemental 
statement of the case and offered an 
opportunity to respond.  A reasonable 
period of time for a response should be 
afforded.  The case should then be 
returned to the Board after compliance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).

